t c memo united_states tax_court arlene c ogonoski petitioner v commissioner of internal revenue respondent docket no filed date arlene c ogonoski pro_se john aletta for respondent memorandum opinion beghe judge respondent denied petitioner’s claim for relief under sec_6015 f from her unpaid federal_income_tax liabilities for taxable years through in a timely petition and amended petition petitioner requested this court to 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure review respondent’s determination for the through tax years petitioner also requested this court to review whether the period of limitation for collection of her unpaid tax_liability for has expired we sustain respondent’s determination that petitioner is not entitled to relief under sec_6015 we lack jurisdiction to review the limitation issue background some of the facts have been stipulated and are so found petitioner lived in burlington connecticut when she filed her petition in this case from to the present petitioner has been married to arthur ogonoski mr ogonoski and lived with him in the same household since petitioner and mr ogonoski have lived in a house they own pincite george washington turnpike in burlington that they purchased for dollar_figure the house is subject_to a mortgage loan from an individual rather than a lending institution that appears to bear an above-market rate of interest from to date petitioner was employed part time as an office temp since date petitioner has been employed as a secretary clerk at all times relevant mr ogonoski has worked as a self-employed excavator petitioner and mr ogonoski have five children they reported all five children as dependents on their through tax returns four children as dependents on their return three children as dependents on their through returns and two children as dependents on their return for taxable years through petitioner and mr ogonoski filed and executed joint income_tax returns with the exception of the return these returns were timely filed the return was filed on date the handwriting on the returns confirms that petitioner prepared the returns including the schedule c profit or loss from business for mr ogonoski’s excavation business for each of the years in question mr ogonoski’s business had net_income which generated self-employment_tax liability and contributed to the taxable_income shown on the returns throughout the marriage mr ogonoski has kept his business and financial transactions private from petitioner he provided petitioner little or no information about or control_over his finances petitioner’s only involvement with mr ogonoski’s business was to maintain a ledger and prepare their income_tax returns even though petitioner stated she had no control_over mr ogonoski’s business and couldn’t get him to wear a seat belt let alone pay his taxes she described mr ogonoski as a wonderful man there is no record evidence mr ogonoski physically or mentally abused petitioner other than having created a continuing climate of uncertainty about whether and when he would make contributions or payments in respect of the federal_income_tax liabilities shown on the joint returns all the above-mentioned income_tax returns reflected balances due neither petitioner nor mr ogonoski paid the balances due when they filed their returns for the taxable years through a substantial portion of the unpaid balances is attributable to social_security_self-employment_tax on mr ogonoski’s excavation business there is no record evidence mr ogonoski promised petitioner he would pay the tax_liabilities reported on their returns some payments were subsequently made in respect of the amounts shown due on these returns respondent accepted as filed all the returns for the years in issue the balances due petitioner’s wages and income_tax and medicare and social_security payments withheld from petitioner’s wages reflected on petitioner’s and mr ogonoski’s joint income_tax returns were as follows balance petitioner’s income_tax security tax_year due wages withheld withheld medicare social dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on the following dates respondent assessed income_tax estimated_tax and failure-to-pay penalties and interest against petitioner and mr ogonoski for the taxable years through in the amounts set forth below as to which respondent denied petitioner’s prayer for relief under sec_6015 year assessment_date assessment sec_5 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure since at least through the present petitioner and mr ogonoski have had a joint checking account and used the funds in this account to pay some of their personal expenses mr ogonoski had other checking accounts related to his business that petitioner did not control or have access to on date petitioner and mr ogonoski filed for chapter bankruptcy in the u s bankruptcy court in hartford connecticut on date the bankruptcy court dismissed the case on date petitioner and mr ogonoski filed for chapter bankruptcy in the u s bankruptcy court in hartford connecticut on date the bankruptcy court dismissed the case in petitioner’s house was foreclosed on and sold to pay her and mr ogonoski’s debts for months the ogonoskis lived in the family car before they rented and then purchased the other house in which they now live on date petitioner filed form_8857 request for innocent spouse relief with respondent regarding taxable years through on this form petitioner requested relief under sec_6015 and f claiming that she had an understatement_of_tax and underpayment_of_tax respectively on date when petitioner filed her request for relief under sec_6015 there were no outstanding tax_liabilities due from petitioner for taxable years through petitioner stated that mr ogonoski had paid apparently out of his own separate funds all of the outstanding taxes interest and penalties for taxable years through when petitioner filed her request for relief under sec_6015 with respondent there were outstanding tax_liabilities resulting from balances due on her and mr ogonoski’s joint returns for taxable years through in her request for relief petitioner acknowledged i have been told if i file separately i would not be in this predicament however i believe if you are married you file jointly in workpapers dated date respondent’s examiner proposed to deny petitioner relief under sec_6015 and f for all of petitioner’s outstanding tax years on date petitioner filed a form statement of disagreement in which she appealed the examiner’s proposed determination with respondent’s appeals_office and requested relief under sec_6015 for her through tax years by notice_of_determination dated date respondent denied petitioner relief from joint_and_several_liability under sec_6015 for taxable years through although sec_6015 is not discussed in the notice_of_determination respondent’s appeals_office also denied petitioner relief under sec_6015 because petitioner’s liabilities did not result from an understatement_of_tax on date petitioner filed her original petition for relief from joint_and_several_liability on date petitioner filed her amended petition petitioner’s prayer for relief does not specify the taxable years for which relief is requested or the internal_revenue_code provisions under which relief is requested it concludes i pray that i am found to be not responsible for prior taxes my husband owes petitioner’s brief says she seeks relief under sec_6015 for her through tax years in her petition petitioner says i always believed that my husband would pay his taxes in he paid over dollar_figure in taxes his entire tax plus all penalties late charges in her brief petitioner says it is reasonable for her to believe that at sometime her spouse would pay the taxes the same pattern had existed in the past and the spouse had paid the taxes petitioner says she believes the tax_liabilities for through have been paid on date respondent filed an answer on date the court filed respondent’s certification under interim rule as amplified by 115_tc_118 that respondent had notified mr ogonoski that petitioner had filed a claim for relief from joint_and_several_liability in this case mr ogonoski has not intervened in this case discussion issue relief under sec_6015 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse generally is fully responsible for the accuracy of the return and jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 petitioner requested relief under sec_6015 from liability for the taxes reported on her through joint returns that were not paid when the returns were filed respondent determined petitioner was not entitled to the requested relief in requesting relief petitioner argues that when she signed the returns it was reasonable for her to believe mr ogonoski would pay the reported tax_liabilities at some future time because there was a similar pattern of nonpayment for prior years followed by his payment of the balances due for those years petitioner also argues she will suffer economic hardship if relief is not granted if a taxpayer’s request for relief under sec_6015 is denied the taxpayer may petition this court under sec_6015 for a review of the commissioner’s determination our jurisdiction in cases brought under sec_6015 encompasses a review of the commissioner’s determination with respect to all relief afforded by sec_6015 118_tc_494 114_tc_324 butler v commissioner supra pincite this type of case is referred to as a stand-alone case in that petitioner’s request for relief is independent of any deficiency proceeding ewing v commissioner supra pincite quoting fernandez v commissioner supra pincite in this case petitioner seeks equitable relief under sec_6015 to prevail petitioner must prove that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion see rule a 120_tc_137 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir demirjian v commissioner tcmemo_2004_22 the commissioner’s exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that in not granting relief the commissioner exercised his discretion arbitrarily capriciously 2petitioner has not alleged sec_7491 applies or without sound basis in fact or law jonson v commissioner supra pincite butler v commissioner supra pincite we are not limited to the matters contained in the commissioner’s administrative record when deciding this question ewing v commissioner t c ___ ___ slip op pincite sec_6015 provides three ways taxpayers may obtain relief from joint_and_several tax_liability first sec_6015 provides full or apportioned relief for an understatement_of_tax sec_6015 and because petitioner’s liabilities resulted from underpayments of tax shown due on petitioner’s returns not understatements of tax petitioner does not qualify for relief under sec_6015 see washington v commissioner supra pincite second petitioner does not qualify for relief under sec_6015 because there are no deficiencies for petitioner’s tax years at issue and petitioner and mr ogonoski continue to be married and live together see sec_6015 washington v commissioner supra pincite sec_6015 under which petitioner claims relief authorizes the commissioner to grant equitable relief where the taxpayer is not entitled to relief under sec_6015 or c and taking into account all the facts and 3an understatement is the excess of i the amount of the tax required to be shown on the return for the taxable_year over ii the amount of the tax imposed which is shown on the return sec_6015 sec_6662 circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion thereof see ewing v commissioner t c pincite see also fernandez v commissioner supra pincite foor v commissioner tcmemo_2004_54 as directed by sec_6015 the commissioner has prescribed procedures to use in determining whether a requesting spouse qualifies for relief under subsection f when respondent issued his notice_of_determination to petitioner those procedures were found in revproc_2000_15 2000_1_cb_447 this court has upheld the use of these procedures in reviewing a negative determination see eg washington v commissioner supra pincite jonson v commissioner supra pincite seven threshold conditions must be satisfied before the commissioner will consider a request for relief under sec_6015 revproc_2000_15 sec_4 c b pincite respondent agrees petitioner satisfies those threshold conditions revproc_2000_15 sec_4 c b pincite lists three conditions which if met ordinarily will persuade the commissioner to grant relief from unpaid liabilities reported on a joint_return as applicable here these conditions are a at the time relief is requested the requesting spouse is no longer married to the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted if relief is not available under revproc_2000_15 sec_4 the commissioner may nevertheless grant relief under the general provisions of revproc_2000_15 sec_4 c b pincite which provides a list of factors the commissioner considers when deciding whether to grant relief no single factor will be determinative of whether equitable relief will be granted in any particular case rather all factors will be considered and weighed appropriately the list of factors is not intended to be exhaustive see washington v commissioner supra pincite jonson v commissioner supra pincite revproc_2000_15 sec_4 lists the following four factors whose presence the commissioner weighs in favor of granting relief and whose absence the commissioner weighs against granting relief the requesting spouse would suffer economic hardship if relief is denied the unpaid liability is attributable to the nonrequesting spouse in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know the reported liability would be unpaid at the time the return was signed the absence of this factor is an extremely strong factor weighing against relief and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability this factor weighs against relief only if the requesting spouse has the obligation see demirjian v commissioner supra petitioner’s failure to introduce current evidence of economic hardship weighs against granting relief economic hardship is defined as an inability to meet reasonable basic living_expenses sec_301_6343-1 proced admin regs petitioner did not introduce into evidence her financial records such as her current salary basic living_expenses and amounts of other debts that are necessary to support her claim that she will not be able to pay reasonable basic living_expenses if relief is not granted although petitioner and mr ogonoski have had a history of financial problems throughout their marriage that suggests petitioner may not be able to pay the tax_liabilities if respondent attempts to collect the unpaid taxes from her she has not introduced any evidence of her current financial standing to enable us to conclude she will suffer economic hardship if relief is denied the attribution factor weighs in favor of granting relief the unpaid liabilities are solely attributable to mr ogonoski a substantial portion of the unpaid balances is attributable to social_security_self-employment_tax on mr ogonoski’s excavating business income petitioner timely paid more than her share of the joint tax_liabilities in full through withholdings from her salary petitioner did not own any part of or have any control_over mr ogonoski’s finances or business the legal_obligation factor is neutral or inapplicable in this case because petitioner is not divorced or separated and there is no agreement between petitioner and mr ogonoski regarding responsibility for payment of the unpaid liabilities the primary reason we deny petitioner relief is that petitioner knew or had reason to know mr ogonoski would not pay the reported liabilities when the returns were signed and filed revproc_2000_15 supra characterizes this factor as an extremely strong factor weighing against relief in order for the no-knowledge-or-reason-to-know factor to be present petitioner must establish that at the time she signed the joint returns for each of the years at issue she had no knowledge or reason to know that the tax reported in each of those returns would not be paid and that it was reasonable for her to believe mr ogonoski would pay the tax reported on each return see collier v commissioner tcmemo_2002_144 petitioner admitted several times in her petition and brief that she knew at the times the returns were signed and filed that the tax_liabilities were not being paid on or before the due_date because the same pattern of not paying the tax_liabilities reported on the returns existed in the past see eg feldman v commissioner tcmemo_2003_201 when the return was filed the requesting spouse was aware that no estimated_tax payments had been made on the liabilities and that only a dollar_figure payment was made at the time of filing the requesting spouse thus had actual knowledge of the unpaid liabilities for at the time the return was filed there is no record evidence mr ogonoski promised petitioner he would pay the tax_liabilities reported on their returns or that he deceived her into believing he would do so each return as filed showed a balance due yet petitioner continued to sign and file joint returns with mr ogonoski for the consecutive years for which she originally requested relief it was unreasonable for her to believe mr ogonoski would suddenly change his pattern and pay the reported tax_liabilities just because he had paid the back taxes once before without any knowledge of whether mr ogonoski’s financial circumstances would enable him to pay the liabilities petitioner’s professed belief that he would do so amounts to a triumph of hope over experience in which neither we nor respondent are required to join in continuing to sign and file joint returns with mr ogonoski showing taxes due petitioner assumed the risk that she would be called upon to satisfy the joint liabilities shown on those returns when petitioner realized mr ogonoski was not paying his share of their tax_liabilities she could have protected herself from liability by filing separate returns petitioner claims to believe a married couple should file joint income_tax returns we note however that in exchange for assuming joint_and_several_liability for mr ogonoski’s taxes by filing jointly petitioner became entitled to and received certain tax advantages we explained the reason for the provisions establishing joint_and_several_liability in 57_tc_373 as follows it is important that these provisions be kept in proper perspective the filing of a joint_return is a highly valuable privilege to husband and wife since the resulting tax_liability is generally substantially less than the combined taxes that would be due from both spouses if they had filed separate returns this circumstance gives particular emphasis to the statutory rule that liability with respect to tax is joint_and_several regardless of the source of the income or of the fact that one spouse may be far less informed about the contents of the return than the other for both spouses ordinarily benefit from the reduction in tax that ensues by reason of the joint_return see also 103_tc_111 when petitioner voluntarily signed the returns with the knowledge of mr ogonoski’s pattern of nonpayment petitioner assumed the risk mr ogonoski would not pay the reported liabilities 4petitioner cannot persuasively claim she was unaware she could file separately from mr ogonoski because the instructions to form_1040 u s individual_income_tax_return inform married taxpayers they have the right to file separately and the form_1040 that she signed allows the taxpayer to check a box for married filing separate_return status petitioner’s failure to know or understand the tax laws is not a defense see 115_tc_183 affd 282_f3d_326 5th cir petitioner knew the amount of the reported tax_liability and balance due on each return because she signed and helped prepare the returns petitioner is presumed to have knowledge of the tax consequences of signing the returns with reported tax_liabilities that were unpaid see cheshire v commissioner t c pincite quoting 872_f2d_1499 n 11th cir affg t c memo petitioner claims that excess tax was withheld from her wages in return for the privilege of filing jointly any excess withholdings from petitioner’s wages were credited to petitioner’s and mr ogonoski’s unpaid tax_liabilities which is reflected on the amount you owe line in each of petitioner’s form sec_1040 revproc_2000_15 sec_4 lists the following two factors whose presence the commissioner weighs in favor of granting relief and whose absence the commissioner treats as neutral the requesting spouse is separated or divorced from the nonrequesting spouse and the requesting spouse was abused by the nonrequesting spouse the marriage factor is neutral or inapplicable under revproc_2000_15 sec_4 because at all relevant times petitioner and mr ogonoski were married and lived together as husband and wife the abuse factor is neutral because there was no evidence mr ogonoski physically or mentally abused petitioner in any sense to which the tax law or common experience will accord any recognition revproc_2000_15 sec_4 lists the following two factors whose presence the commissioner weighs against granting relief and whose absence the commissioner treats as neutral the requesting spouse significantly benefited beyond normal support from the unpaid liability and the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates although there is no record evidence to establish that mr ogonoski failed to contribute any of his financial resources including any of his separate funds attributable to the unpaid taxes to their household for basic living_expenses or to pay the mortgage on their dollar_figure house such payments are not lavish expenditures beyond what is required for petitioner’s normal support see eg foley v commissioner tcmemo_1995_16 there is no evidence mr ogonoski gave petitioner any money in excess of the amounts petitioner required for normal support because mr ogonoski controlled the finances of his excavation business and had his own checking accounts related to his business that petitioner did not control or have access to petitioner was unable to stop mr ogonoski from using for his own personal purposes the funds made available by his failures to pay the taxes due as stated above revproc_2000_15 supra states that the significant benefit factor can only favor the commissioner in contrast in cases decided under old sec_6013 in which the spouse seeking relief did not significantly benefit from the omitted income or erroneous deductions attributable to the other spouse the fact that the taxpayer did not significantly benefit weighed in favor of granting relief see eg 93_tc_434 foley v commissioner supra we conclude that this factor favors petitioner see ewing v commissioner t c ___ ___ slip op pincite ferrarese v commissioner tcmemo_2002_249 the noncompliance factor weighs against granting relief petitioner failed to make a good_faith effort to comply with federal_income_tax laws in the tax years following though the tax years for which she requests relief petitioner continued to help prepare sign and file tax returns for and without paying the reported liabilities on those returns even though she was painfully aware of the pattern of nonpayment for returns before with respect to the factors under revproc_2000_15 sec_4 two factors weigh in favor of relief three factors weigh against relief and the other factors are neutral petitioner fails to satisfy any of the three conditions required for relief under revproc_2000_15 sec_4 petitioner knew or had reason to know at the time she signed the returns that mr ogonoski would not pay the reported liabilities on time which is an extremely strong factor against relief we find no abuse_of_discretion in respondent’s determination that petitioner and mr ogonoski are jointly liable to pay their substantial joint tax_liabilities estimated_tax and nonpayment penalties and accumulated interest because petitioner knew the taxes were not being paid currently and might not be paid in the future she assumed the risk that she would be called upon to pay the remaining joint liabilities should respondent attempt to collect them from her considering all the facts and circumstances and applying the relevant conditions and factors under revproc_2000_15 supra as a whole we hold respondent did not abuse his discretion ie he did not act arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6015 we sustain respondent’s determination denying relief under sec_6015 issue period of limitation petitioner asks us to decide whether the period of limitation for collection of her unpaid tax_liability ha sec_5this is not a case like foor v commissioner tcmemo_2004_54 in which the presence of a whole panoply of factors favoring relief overcame the significance of the taxpayer’s reason to know the reported tax_liabilities would not be paid see 120_tc_137 expired respondent contends we do not have jurisdiction under sec_6015 to review this issue we are a court of limited jurisdiction and may exercise our power only to the extent authorized by congress 113_tc_132 85_tc_527 in her stand-alone petition petitioner invoked our jurisdiction under sec_6015 to review respondent’s denial of her request for relief from joint_and_several_liability sec_6015 limits our jurisdiction to reviewing respondent’s denial of the specific relief contemplated under sec_6015 see 120_tc_62 ewing v commissioner t c pincite butler v commissioner t c pincite we do not have jurisdiction to decide whether the period of limitation has expired because petitioner’s request that we review the limitation issue goes beyond the specific relief contemplated by sec_6015 see block v commissioner supra to reflect the foregoing 6although our lack of jurisdiction precludes us from deciding the limitation issue we are satisfied the 10-year period of limitation on petitioner’s tax_liability see sec_6502 has been substantially extended as a result of petitioner’s and mr ogonoski’s filing petitions for bankruptcy in and see sec_6503 and remains extended by the pendency of this proceeding see sec_6015 decision will be entered for respondent
